Citation Nr: 0427430	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic skin 
condition, claimed as dyshidrosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to 
November 1965.  

This appeal comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (RO).  


FINDINGS OF FACT

1.  The veteran was treated for a skin condition in service.  

2.  Private medical records document continued treatment for 
a skin disability subsequent to service.  

3.  The veteran has currently been diagnosed with a chronic, 
recurrent skin condition


CONCLUSION OF LAW

Dyshidrotic eczema was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in December 2001 and December 2003 that VA 
would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in March 2004.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and a supplemental statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has the condition.  38 C.F.R. § 3.303(b).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran had active duty from September 1963 
to November 1965.  VA obtained his service medical records, 
which include an entrance medical examination report and a 
report of medical history, both dated in September 1963, 
subsequent medical treatment notes spanning service, and a 
medical examination report and a report of medical history 
conducted and taken in October 1965 for separation from 
active duty.  The veteran contends that his chronic skin 
condition was contracted while in service.  The veteran 
sought treatment for a "foot infection" in July 1964.  In 
May 1965, the veteran was treated for "non-specific 
dermatitis" on his feet.  The veteran's report of medical 
history taken in October 1965 for the purpose of separation 
is negative for any skin conditions, as is the veteran's exit 
medical examination report.

The veteran believes that his skin condition is the result of 
sharing shower thongs with a bunkmate while in service, who 
had reportedly been previously stationed in Thailand and 
Cambodia.  The veteran has had no foreign service.  At the 
veteran's February 2003 hearing before the Board, he 
testified that he had seen this bunkmate "swabbing his 
foot."  The veteran also testified that he "never had no 
Athletic foot problems" prior to service, but that he now 
has this condition that "erupts" "every six months."  The 
veteran testified that the skin condition begins with itching 
and then turns to blisters that have to be drained.  The 
veteran reported that the condition will spread from his feet 
to his hands, and has, on occasion, spread to his mouth.  The 
veteran is competent to speak to his symptoms, their 
duration, and their severity.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
However, he has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does 
not constitute competent medical evidence.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, Vet. App. 195, 201 (1996); Espiritu, 
supra.  

Private medical records show that the veteran sought 
treatment for his skin condition approximately five times 
between June 1980 and May 1985.  At these examinations, the 
veteran has reported that the symptoms are worse in warmer 
months.  There is evidence that the veteran sought treatment 
for his feet and hands in June 1980, July 1980, twice in 
April 1985, and once in May 1985.

In June 1980 the veteran was hospitalized for approximately 
three days for what was then diagnosed as cellulitis of the 
right foot with vesicular dyshidrosis.  The impression was 
that the veteran had an infection of his right foot and both 
hands.  At this time, the veteran reported to the examiner 
that he had experienced the first symptoms "9 mo. after he 
stayed with a roomate [sic] in the service who had previously 
lived in Thailand and wore his things occasionally."  Upon 
physical examination, the veteran's extremities were normal 
with the exception of multiple two-millimeter (mm) papules on 
the skin near the joints of both hands.  There was also an 
excoriated and scaly area on the lateral aspect of the 
veteran's right foot with multiple bullae at the border of 
the lesion.  Films of the right foot were normal.  The 
veteran was given topical medications and released.  At the 
veteran's follow-up appointment in July 1980, his condition 
was noted to have improved, and he was instructed to continue 
with the medications.

A VA outpatient treatment record from October 2001 for an 
unrelated condition noted that the veteran had a previous 
medical history of dyshidrosis and that he was taking 
"dermatology meds."  The only other VA medical record 
associated with the claims file is a summary of the veteran's 
appointments.  This list indicated that the veteran had two 
dermatology appointments in December 2001, and one 
dermatology appointment in January 2002.

Upon VA examination in March 2004, the veteran reported that 
his "rash" began in 1965 as blisters on his foot.  He 
reported the current use of two topical medications.  The 
veteran reported that he applied these medications once a 
day, "when he is bothered."  The physician noted, "in 
general he has not been compliant with the therapy 
recommended by dermatology in the past."  The examiner noted 
that there is occasional pruritis, but no systemic symptoms.  
Upon physical examination, the physician observed mild 
xerosis with no blisters on both feet and severe xerosis with 
no blisters on both hands.  It was noted that there was no 
scarring or disfigurement.  Examination was negative for 
fungal hyphae, and the physician diagnosed the veteran's 
condition as dyshidrotic eczema.  The physician opined, 
"Dyshidrotic eczema is a common chronic, recurrent vesicular 
type of hand and foot dermatitis.  This is not as least as 
likely as not related to the service."  Although the 
examiner indicated that the claims file had been reviewed, 
the examiner notes only the private medical records from the 
1980s.  The examiner did not discuss the veteran's service 
medical records and his treatment for a "foot infection" or 
dermatitis therein, nor did the examiner offer an explanation 
as to the etiology of the veteran's skin condition.
The evidence of record shows that the veteran was treated for 
a skin disability in service and he has currently been 
diagnosed with dyshidrotic eczema.  Although the March 2004 
examiner concluded that the current disability was not 
related to service, the Board observes that the examiner also 
concluded that dyshidrotic eczema was a common, chronic, 
recurrent vesicular type of hand and foot dermatitis.  Under 
38 C.F.R. § 3.303(b), service connection may be granted where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, as manifest by a combination 
and showing of continuity of symptoms after discharge, and 
that the veteran still has the condition.  
Here, the Board finds that there is satisfactory medical and 
lay evidence of continuity of symptomatology.  The veteran 
was treated for a skin disability of the feet in service.  In 
1980, he was seen for similar complaints and remarked the 
condition had started in service.  Medical reports dated in 
April 1985 and May 1985 document continued treatment.  He has 
now been diagnosed with dyshidrotic eczema, a chronic skin 
condition.  Accordingly, resolving reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for dyshidrotic eczema is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.303(b).  


ORDER

Service connection for dyshidrotic eczema is granted.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



